Order entered April 27, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00018-CR

                                 DEVONTE WEBB, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F13-56001-J

                                            ORDER
       The Court has before it appellant’s April 23, 2015 motion to determine the Court’s

jurisdiction. In the motion, counsel states that appellant pleaded guilty pursuant to a plea bargain

agreement that reduced the offense charged and capped his punishment at forty years’

imprisonment.    The trial court assessed punishment at forty years’; however, it thereafter

certified the case did not involve a plea bargain agreement and appellant had the right to appeal.

Counsel asks this Court to determine whether appellant’s case involves a plea bargain for

jurisdictional purposes.

       The written plea agreement form reflects that appellant’s charged offense was reduced

from capital murder to aggravated robbery. Appellant agreed to plead guilty under an agreement

that the maximum punishment would be forty years’ imprisonment. The section related to the
waiver of the right to appeal is not checked. The documents before the Court reflect that this

case involves a plea bargain agreement both as to the charge and the sentence imposed. See

Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003). Counsel does not assert, nor

does the record reflect, that there were any matters raised by written motion filed and ruled on

before trial. See TEX. R. APP. P. 25.2(a)(2), nor does the certification reflect that the trial court

granted appellant permission to appeal.

       The trial court must prepare a certification of appellant’s right to appeal that accurately

reflects the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013); Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005). The

certification contained in this record does not appear to accurately reflect the trial court

proceedings. Accordingly, we GRANT appellant’s motion as follows.

       We ORDER the trial court to prepare an amended certification of appellant’s right to

appeal that accurately reflects the trial court proceedings. Specifically, because the case involves

a plea bargain, the amended certification must either reflect no right to appeal or reflect the trial

court’s permission to appeal, with documentation supporting that certification. The amended

certification is due within FIFTEEN DAYS of the date of this order.

       The Court will reserve final determination of its jurisdiction pending receipt of the

amended certification of appellant’s right to appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3, and to counsel for all parties.


                                                        /s/   LANA MYERS
                                                              JUSTICE